FILED
                             NOT FOR PUBLICATION                             JAN 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALICE P. GULLEY,                                  No. 12-72873

               Petitioner,                        Agency No. A043-972-867

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Alice P. Gulley, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Avagyan Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Gulley’s motion to reopen as

untimely where the motion was filed more than nine years after her removal order

became final, see 8 C.F.R. § 1003.2(c)(2), and Gulley failed to show the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646

F.3d at 679 (equitable tolling is available to a petitioner who is prevented from

filing because of deception, fraud or error, and exercised due diligence in

discovering such circumstances).

      Because the timeliness issue is dispositive, we need not reach Gulley’s

remaining contention.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-72873